Final Office Action on the Merits of an RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The instant claim requires the combination of methylprednisolone, theophylline, quinine sulfate and a diluent.  However, applicant, in the response to the restriction requirement, elected a composition comprising “methylprednisolone and theophylline” without traverse.  In other words, the elected composition does not necessarily contain quinine sulfate. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The examiner notes applicant’s response to the withdrawal of claim 27.  Again, it is noted that the elected composition comprises “methylprednisolone and theophylline” without traverse.  Applicant’s attention is also directed to the Office Action dated 02/12/2020, paragraph #3 wherein the examiner noted the withdrawal of claims 
comprising additional actives.

Status of the Application
Claims 1-7 and 21-28 are pending in the present application. Claims 4-6, 27 and 28,  stand withdrawn from further consideration as being drawn to a nonelected species. Claims 1-3, 7 and 21-26 stand rejected as indicated below. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 7 and 21-26 under 35 U.S.C. 103 as being unpatentable over Yuzkat et al. (Inflammation, 2016), Caffrey (US 6,284,765), MedlinePlus (2017), Yang et al. (CN101347436); May et al., (Clinical Therapeutics, 2017), Banov (WO 2014/205159) and Goldberg et al. (US 4,454,140) is maintained.
Yuzkat et al. teaches a combination comprising theophylline and methylprednisolone and that the drugs had synergistic effects on each other (see the entire article, especially page 1640, Conclusion).
Caffrey teaches 
adrenergic agents, such as, theophylline, beclomethasone, flunisolide, etc. are 
“widely employed locally in the nasal passages to constrict blood vessels and 
relieve swelling and congestion” and is useful in treating asthma, nasal congestion due to cold, allergies, etc. (see especially, col. 1, lines 31-40; col. 2, lines 36-41); and 
the use of devices such as a liquid sprayer, inhaler, etc. for delivery to the nasal passageway (see for example col. 4, line 23 - col. 5, line 65). 
MedlinePlus teaches methylprednisolone relieves inflammation, such as, 
swelling, redness and pain, and is used in treating severe allergies and asthma (see the entire article, especially Why is this medication prescribed?); and
Yang et al. teaches methylprednisolone and derivative as active ingredients for treating allergic rhinitis via local action inside nasal cavity (see attached Abstract).

May et al. teaches the use of oral and intranasal pharmaceuticals such corticosteroids for treatment of allergic rhinitis which is part of a systemic inflammatory process associated with inflammatory disorders such as asthma, rhinosinusitis and allergic conjunctivitis (see page 2410, Abstract and Introduction). May also teaches that intranasal corticosteroids are “highly” effective in reducing nasal obstruction and congestion (see page 2414, 2nd paragraph).

Based on teachings of the prior art, as evidenced above, the use of the combination of Yuzkat et al. via topical nasal administration for treatment of allergies and relieving swelling, nasal obstruction and congestion are rendered prima facie obvious.
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    268
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    712
    media_image2.png
    Greyscale

The instant claims differ from the combination of references above by reciting (i) treating anosmia (see instant claim 1), (ii) various amounts of methylprednisolone and theophylline (see instant claims 1, 7, 22 and 25), (iii) the addition of poloxamers and xylitol (see instant claims 23 and 26) and (iv) the use of sodium chloride or distilled water as diluent (see instant claims 3, 21 and 24).

However,
as known in the art, anosmia is caused by swelling or blockage in the nose that prevents odors from getting to the top of the nose; common causes are sinus infections, common colds, allergies, chronic congestion, etc. (see for example Cafasso, updated August 29, 2019).
Therefore, the treatment of anosmia would flow naturally by administration of the combination of Yuzkat et al. via topical nasal administration for treatment of allergies and relieving swelling, nasal obstruction and congestion.
Determining the amounts of each of active ingredient in a composition is routine 
in the medical art. Therefore, determining the amounts of methylprednisolone and theophylline in the composition that would result in optimum effect would have been within the level of said ordinary artisan in the medical art at the time of the present invention.
As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”); and
The use of a nebulizer for nasal inhalation of pharmaceuticals or the use of sodium chloride, distilled water, poloxamers and/or xylitol for the production of nasally administered pharmaceuticals is well known in the medical art (see for example, Banov, paragraphs Abstract, 0018, 0029, 0042; see also US 4,454,140, col. 3, lines 45-51).
Based on the teachings of the cited references and the level of skill of the ordinary artisan in the medical/pharmaceutical art as discussed above, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
Yuzkat does not provide any teaching with respect to the effect of methylprednisolone and theophylline on anosmia administered intraperitoneally or administered nasally and the addition of the teachings of Caffrey, MedlinePlus, Yang, May, and Banov fail to teach or suggest modification of Yuzkat for nasal administration to treat anosmia;
Caffrey teaches combining narcotic antagonist naloxone with adrenergic agonist in a manner that avoids the detrimental side effects of the agonist at higher concentrations and that is delivered by an atomizer means such as a liquid sprayer or inhaler to treat nasal congestion and asthmatic attacks. Like Yuzkat, Caffrey is also silent with respect to treatment of anosmia and thus one skilled in the art would not have found it obvious to combine Caffrey's teaching of adrenergic agonist with Yuzkat to administer the composition of Yuzkat locally to the nasal passages;
MedlinePlus states that methylprednisolone is a corticosteroid that relieves inflammation and is used to treat certain forms of severe allergies and asthma. However, similar to Yuzkat and Caffrey, MedlinePlus is also silent with respect to treatment of anosmia and teaches that methylprednisolone is to be administered orally in tablet form (see in particular "How should this medicine be used");
Yang describes methylprednisolone and a pharmaceutical composition with one or a plurality of inactive ingredients applicable to local action inside the nasal cavity (Abstract). But similar to Yuzkat, Caffrey, and MedlinePlus, Yang is silent with respect to treatment of anosmia; 
May merely teaches comparative treatments of fluticasone propionate compared to cetirizine, loratadine, or montelukast, and states intranasal corticosteroids (INCS) are used to treat allergic rhinitis, but is notably silent with respect to methylprednisolone as being such an INCS. Similar to Yuzkat, Caffrey, MedlinePlus, and Yang, May is also silent with respect to treatment of anosmia; and
Bonav is silent with respect to methylprednisolone, theophylline, and anosmia; Cafasso does not represent knowledge in the art as of the October 10, 2018 filing date of the present application; and Goldberg is not discussed in the Office Action.
Accordingly, applicant argues the skilled artisan would not have found it obvious to modify the theophylline and methylprednisolone injection formulation with the formulation of a topical composition for administration by nasal administration via nebulization or irrigation to treat anosmia.
Applicant’s argument was considered but not persuasive for the following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claimed invention is a method of treating anosmia utilizing a topical nasal composition comprising a steroid, theophylline and a diluent.
Anosmia is a loss of the sense of smell.  Anosmia is known to be caused by swelling or obstruction of the nasal passageways from for example, congestion caused by allergy, nasal polyps, common cold, sinus infection, etc. (see Cafasso, updated August 29, 2019 cited in the previous Office Action; see also US Pharmacist, 2011).  
Note:  Although, Cafasso has an updated date of August 29, 2019, it was cited to show what is known in the art as it relates to anosmia, as also shown by US Pharmacist, 2011.
The combination of methylprednisolone (a steroid) and theophylline is known in 
the art as taught by Yuzkat.  Both methylprednisolone and theophylline are known in the 
art to be useful in treating nasal inflammation, such as, allergies, asthma, swelling, redness, congestion, etc. as evidenced by Caffrey, MedlinePlus, Yang and May.  The art also teaches local application of theophylline and corticosteroids.  Therefore, the local administration of methylprednisolone and theophylline to the nasal cavity via intranasal irrigation or nebulization would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  Determining the amounts of each active ingredient in the composition that would result in optimum effect would require only routine experimentation that would have been within the level of skill of the ordinary artisan at the time of the present invention.
As noted by applicant, the references do not specifically disclose treatment of anosmia.  However, anosmia is a symptom of a number of conditions that result in swelling or obstruction of the nasal passageways as would have been known to the skilled artisan at the time of the present invention.  Treatment of anosmia would flow naturally from treatment of said conditions utilizing the combination of methylprednisolone and theophylline as discussed above. 
Finally, contrary to applicant’s statement, Goldberg, like, Bonav was also cited for teaching pharmaceutically acceptable nasal carriers.
For these reasons and those given in the previous Office Actions, the rejection of claims 1-3, 7 and 21-26 under 35 U.S.C. 103 as being unpatentable over Yuzkat et al. (Inflammation, 2016), Caffrey (US 6,284,765), MedlinePlus (2017), Yang et al. (CN101347436); May et al., (Clinical Therapeutics, 2017), Banov (WO 2014/205159) and Goldberg et al. (US 4,454,140) is maintained.
The rejection of claims 1-3, 7 and 21-26 under 35 U.S.C. 103 as being 
unpatentable over Mott et al. (1997), The Asthma Center (2017), Wang et al. (2005), Yuzkat et al. (Inflammation, 2016) and MedlinePlus (2017).
Mott et al. teaches the use of topical corticosteroid for treatment of anosmia
(see the attached Abstract, especially Conclusion).
The Asthma Center teaches the use of intranasal theophylline for treatment of anosmia (see the entire article, especially “New Treatment for Loss of Smell’).
Wang et al. teaches the combination of inhaled corticosteroids (ICS) with slow-release theophylline (SRT) had similar anti-airway inflammatory effects and therapeutic safety as double-dose of ICS but that the combination results in the reduction of ICS dose for treatment of asthma.
Yuzkat et al. teaches a combination comprising theophylline and methylprednisolone (a corticosteroid) and that the drugs had synergistic effects on each other (see the entire article, especially page 1640, Conclusion).
MedlinePlus teaches methylprednisolone relieves inflammation, such as, swelling, redness and pain, and is used in treating severe allergies and asthma (see the entire article, especially Why is this medication prescribed?); and

Mott and The Asthma Center teach the use of topical corticosteroid and theophylline, respectively, for treating anosmia. Methylprednisolone is a known topical corticosteroid and as taught by MedlinePlus is useful in treating nasal swelling, allergies, asthma, etc., which are known to cause anosmia (see for example Cafasso, updated August 29, 2019). Therefore, the combination of methylprednisolone with theophylline for treatment of anosmia would have been obvious to the skilled artisan in 
the medical art at the time of the present invention.
As recognized by MPEP § 2144.06(I):

    PNG
    media_image3.png
    325
    639
    media_image3.png
    Greyscale

Based on the teachings of Wang et al. and Yuzkat et al., the skilled artisan would have a reasonable expectation that the combination might have synergistic effects and therapeutic safety.

The instant claims differ from the combination of references above by reciting (i) various amounts of methylprednisolone and theophylline (see instant claims 1, 7, 22 and 25), (ii) the addition of poloxamers and xylitol (see instant claims 23 and 26) and (v) the use of sodium chloride or distilled water as diluent (see instant claims 3, 21 and 24).

However,
Determining the amounts of each of active ingredient in a composition is routine in the medical art. Therefore, determining the amounts of methylprednisolone and theophylline in the composition that would result in optimum effect would have been within the level of said ordinary artisan in the medical art at the time of 
the present invention.
As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”); and
The use of a nebulizer for nasal inhalation of pharmaceuticals or the use of sodium chloride, distilled water, poloxamers and/or xylitol to produce nasally administered pharmaceuticals is well known in the medical art (see for example, Banov, paragraphs Abstract, 0018, 0029, 0042; see also US 4,454,140, col. 3, lines 45-51).
Based on the teachings of the cited references and the level of skill of the ordinary artisan in the medical/pharmaceutical art as discussed above, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
The Asthma Center describes theophylline nasal spray improved sense of smell in 50% of patients exhibiting a lack of sense of smell; 
Mott addresses flunisolide for treatment of anosmia but is silent with respect to 
methylprednisolone; 
MedlinePlus describes oral administration of methylprednisolone to relieve inflammation to treat a number of conditions; 
the cited references do not evidence oral tablet methylprednisolone is equivalent to spray administration of flunisolide exclusively in the headdown-froward position; 
Wang is limited to an inhaled combination of beclomethasone dipropionate and slow-release theophylline for asthma treatment such that the combination including slow-release theophylline can replace double dose of only beclomethasone dipropionate as an anti-airway inflammatory asthma treatment; 
Wang does not provide an expectation of synergies with respect to theophylline and a steroid, much less methylprednisolone in an anosmia treatment. The art does not teach asthma related airway inflammation is a cause of anosmia or that treating such has any impact on anosmia;
One skilled in the art would not have found an alleged synergistic effect in Yuzkat between injected methylprednisolone and theophylline on contraction strength of the diaphragm muscle and durations of the contractions and semi-relaxation in rats to have a reasonable application to an alleged treatment for anosmia and thus, one skilled in the art would not have had a reasonable expectation of success that administration of methylprednisolone and theophylline via another route for a different purpose and effect would be accompanied by synergistic effects for treatment of anosmia.
Applicant’s argument was considered but not persuasive for the following
 reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claimed invention is a method of treating anosmia utilizing a topical nasal composition comprising a steroid, theophylline and a diluent.
Anosmia is a loss of the sense of smell.  Anosmia is known to be caused by swelling or obstruction of the nasal passageways from for example, congestion caused by allergy, nasal polyps, common cold, sinus infection, etc. (see Cafasso, updated August 29, 2019 cited in the previous Office Action; see also US Pharmacist, 2011).  

Mott teaches topical administration of corticosteroids, exemplifying flunisolide, and The Asthma Center teaches the use of intranasal administration of theophylline for treatment of anosmia.  Wang teaches the combination of an inhaled corticosteroid, exemplifying beclomethasone dipropionate, and theophylline for treating asthma.  Based on the teachings of the art, the combination of a corticosteroid and theophylline for treating anosmia would have been obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the combination of two compositions to form a third composition for the same use is prima facie obvious.
Applicant’s argument that Mott and Wang are silent with respect to methylprednisolone is noted.  However, a reference is not limited to what it exemplifies.  As noted by the Court, it must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).  Both Mott and Wang teach “corticosteroids” and like flunisolide and beclomethasone dipropionate, methylprednisolone is a corticosteroid.
Applicant also argues MedlinePlus describes oral administration of methylprednisolone and the cited references do not evidence oral tablet methylprednisolone is equivalent to spray administration of flunisolide exclusively in the headdown-froward position.
Although, MedlinePluse does not teach nasal administration of methylprednisolone, both Mott and Wang teach intranasal administration of corticosteroids.  Based on said teachings, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that methylprednisolone, a corticosteroid, can also be administered intranasally.
Lastly, applicant argues Wang does not provide an expectation of synergism  with respect to theophylline and a steroid, much less methylprednisolone in an anosmia treatment; that asthma related airway inflammation is a cause of anosmia or that treating such has any impact on anosmia; and the skilled artisan would not have found the synergistic effect in Yuzkat based on injected methylprednisolone and theophylline on contraction strength of the diaphragm muscle to have a reasonable application to an alleged treatment for anosmia and thus, one skilled in the art would not have had a reasonable expectation of success that administration of methylprednisolone and theophylline via another route for a different purpose and effect would be accompanied by synergistic effects for treatment of anosmia.
As noted above, applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
The motivation to combine a corticosteroid, such as methylprednisolone and theophylline for treatment of anosmia is based on the teachings of the art as evidenced by Mott and The Asthma Center.  As discussed above, the Court has held that the combination of two compositions to form a third for the same use is considered prima facie obvious.  Composition comprising corticosteroid (steroid) and theophylline given nasally is taught by Wang and Yuzkat teaches a composition comprising methylprednisolone (a corticosteroid) and theophylline.  
Based on the combined teachings of the cited references, the nasal administration of a steroid, such as, methylprednisolone and theophylline, i.e., the composition of Yuzkat, for treatment of anosmia would have been obvious to the skilled artisan in the art at the time of the present invention.
Although, Yuzkat shows synergism with methylprednisolone and theophylline on contraction strength of a diaphragm muscle, the effect is based on the combination of the drugs.  Showing said synergism in other conditions would require only routine experimentation.  As stated above, the nasal administration of a corticosteroid, such as, methylprednisolone and theophylline is based on the teachings of the references as discussed above.
For these reasons, the rejection of claims 1-3, 7 and 21-26 under 35 U.S.C. 103 as being unpatentable over Mott et al. (1997), The Asthma Center (2017), Wang et al. (2005), Yuzkat et al. (Inflammation, 2016) and MedlinePlus (2017) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628